Citation Nr: 0801223	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to a disability evaluation in excess of 20 
percent for the above condition.  

The Board notes that although the veteran's March 2005 notice 
of disagreement and July 2005 statement of the case included 
the issue of entitlement to a rating in excess of 10 percent 
for tinnitus, the August 2005 Form 9 was limited to the issue 
of an increased rating for bilateral hearing loss.  
Therefore, the issue of entitlement to an increased rating 
for tinnitus is not before the Board.  


FINDING OF FACT

The veteran has Level IV hearing in his right ear and Level 
VIII hearing in his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, Tables VI, 
VIA and VII, Diagnostic Code 6100; § 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating for his hearing loss disability.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the March 
2004 VCAA letter contained a notation that the veteran should 
provide VA with information describing additional evidence or 
the evidence itself.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until April 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies.  Additionally, the veteran was provided 
proper VA examinations in April 2004 and October 2005 to 
determine the current severity of his bilateral hearing loss.

The Board notes that the veteran, through his representative, 
also contends that the method of testing utilized at his VA 
audiological examinations is inadequate for rating purposes.  
He specifically contends that VA's policy of testing hearing 
in a sound-proof room does not adequately account for the 
effects of hearing loss under the ordinary conditions of 
life, including employment.  In addition, he claims that 
another examination is warranted as the VA audiologists did 
not describe the functional effects of his hearing loss on 
his daily life.  

The Court of Appeals for Veterans Claims (Court) has held 
that unless there is expert medical evidence demonstrating 
that an audiometry test conducted in a sound-controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results, or medical evidence demonstrates that an 
alternative testing method exists and is in use by the 
general medical community, it will not second-guess VA's 
policy concerning audiological examinations.  Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007).  The veteran has 
submitted no such medical evidence in support of his claim.  
In addition, the Board notes that the April 2004 and October 
2005 VA audiologists recorded the veteran's subjective 
complaints regarding his hearing and expressed opinions as to 
the severity of the veteran's hearing loss.  Neither the 
veteran nor his representative have made specific complaints 
regarding the impact of the veteran's hearing loss on his 
employment.  Therefore, the Board concludes that the 
veteran's April 2004 and October 2005 VA audiological 
examinations were adequate for rating purposes, as they 
included a pure tone audiometry test and a speech 
discrimination test, in accordance with 38 C.F.R. § 4.85, and 
included an opinion by the audiologists as to the severity of 
the veteran's severity.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for bilateral hearing loss was granted in 
a December 1990 rating decision.  A noncompensable disability 
rating was assigned, effective April 1, 1990.  Increased 
ratings of 10 percent and 20 percent for the hearing loss 
were assigned in August 1996 and October 2002 rating 
decisions, respectively.  The veteran's current claim for an 
increased rating was received in March 2004.

In response to his claim for an increased rating, the veteran 
was provided a VA audiological examination in April 2004.  At 
that time, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
80
80
LEFT
30
75
100
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 64 percent in the left ear.  The 
diagnosis was bilateral mild to profound sensorineural 
hearing loss.  No otologic condition was noted that would 
require medical follow-up or would result in improved 
auditory thresholds.  

The veteran was provided a second VA audiological examination 
in October 2005.  The veteran reported that his chief 
complaint was decreased hearing and constant bilateral 
tinnitus.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
80
85
LEFT
35
85
105
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 56 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss, mildly 
steeply sloping to profound.  
Analysis

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the veteran's October 2005 VA 
audiological examination.  The pure tone threshold average at 
that time was 61.25 decibels with a speech recognition score 
of 80 percent.  This translates to Level IV hearing 
impairment under Table VI.  

With respect to the left ear, the greatest degree of hearing 
impairment was also measured at the veteran's October 2005 
audiological examination.  The pure tone threshold average 
was 81.25 decibels with a speech recognition score of 56 
percent.  This translates to Level VIII hearing impairment 
under Table VI.  Level IV hearing impairment in one ear and 
Level VIII hearing in the other ear warrants a 20 percent 
rating under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  Accordingly, an increased 
rating is not warranted.  

The disability has not required any periods of 
hospitalization, and there is no evidence or allegation that 
the disability has caused marked interference with 
employment.  There is no other evidence of an exceptional 
disability picture.  Hence, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) 
(2007).

There is no evidence that the hearing loss disability has met 
or approximated the criteria for an increased rating at any 
time during the appeal period.  The weight of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21 (2007).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


